Citation Nr: 0422716	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  99-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteoarthritis, to include residuals of stress fractures of 
the ankles.  


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from September 
1970 to August 1973.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board addressed the claim in an October 2002 decision.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 2003 Order the 
Court granted a Joint Motion for Remand vacating that portion 
of the October 2002 Board decision which declined to reopen 
the claim of entitlement to service connection for 
osteoarthritis, to include stress fractures of the ankles.  
The Court granted Joint Motion remanded the case for the 
matter to be reopened and the case to be addressed on the 
merits.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  The RO in a March 1995 decision denied entitlement to 
service connection for residuals of a stress fracture of both 
ankles.  That decision was not timely appealed.  

2.  Evidence received since the March 1995 rating decision is 
so significant that it must be considered in order to fairly 
decide the claim on the merits.



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for 
osteoarthritis, to include stress fractures of the ankles.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Discussion

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  This body of laws is 
otherwise generally known as the Veterans Claims Assistance 
Act (VCAA).  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

In this decision the Board reopens the claim of entitlement 
to service connection for osteoarthritis, to include 
residuals of stress fractures of the ankles.  This 
adjudication, to the extent of its scope, is fully favorable, 
and hence an explanation of the applicability and fulfillment 
of the VCAA is obviated at this time.  

Whether New and Material Evidence has been Submitted  to 
Reopen Claim

To establish entitlement to service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Arthritis may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  An exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
previously denied claim, the Secretary shall reopen the claim 
and review the former disposition of the claim.

In a March 1995 decision VA denied entitlement to service 
connection for residuals of ankle fractures.  The veteran was 
notified of the determination but he did not perfect an 
appeal.  That rating determination is therefore final.  
38 U.S.C.A. § 7105.  

In the October 2003 Joint Motion for Remand granted by the 
Court, the Board was ordered to reopen the claim of 
entitlement to service connection for osteoarthritis, to 
include residuals of stress fractures of the ankles.  The 
Joint Motion noted that the appellant had submitted a 
December 1998 statement from one of his brothers who 
presented an eye-witness lay account of the veteran's alleged 
injuries in service.  Citing Savage v. Gober, 10 Vet. 
App. 488, 497 (1997) and Falzone v. Brown, 8 Vet. App. 398, 
403 (1995) for the proposition that lay testimony may serve 
as evidence of observable symptomatology, the Joint Motion 
concluded that the veteran's brother's statements constituted 
new and material evidence sufficient to reopen the claim 
since the lay evidence constituted evidence of in-service 
disability.  The Joint Motion noted that the absence of 
evidence of disability in service was the basis of the prior 
denial of the veteran's claim.  Based on the Court Order, the 
Board will reopen the veteran's claim.  

Accordingly, new and material evidence having been presented, 
the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

The claim of entitlement to service connection for 
osteoarthritis, to include stress fractures of the ankles, is 
reopened.  


REMAND

As noted above, pursuant to the VCAA, VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  A 
development letter addressing the VCAA provisions regarding 
the veteran's claim was issued in April 2002.  That letter 
addressed not only reopening the claim, but also developing 
the underlying claim on the merits.  Nonetheless, further 
development assistance is warranted upon remand.  

While both service medical and service personnel records have 
been obtained and associated with the claims folder, there 
remains the possibility that the veteran was hospitalized in 
service due to the claimed bilateral ankle stress fractures, 
and that records of such an in-service hospitalization exist 
but have not yet been obtained.  Accordingly, the RO should 
again pursue development with the National Personnel Records 
Center (NPRC).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Lay evidence 
supporting the existence of disability in service does not 
necessarily establish the existence of disability in service 
for purposes of a merits-based adjudication of the veteran's 
claim.  Hence, remaining questions to be adjudicated are the 
existence of in-service disability, and whether medical 
evidence causally links such in-service disability to current 
disability of the ankles.  Id.   The sufficiency of evidence 
of in-service disability is determined in part by appropriate 
weighing of evidence.  A claim for VA benefits will be 
granted unless a preponderance of the evidence of record 
weighs against it.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
However, the Court has held that a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Hence, a medical conclusion may not be drawn regarding the 
whether the veteran suffered in-service stress fractures of 
the ankles, without a careful review of the evidentiary 
record, inclusive of both the appellant's and his brother's 
lay statements, and the service medical and personnel records 
as contained in the claims folder.

Recent VA medical records of treatment at the Tucson VA 
Medical Center  (VAMC) include treatment for diagnoses of 
osteoporosis and osteoarthritis of multiple joints including 
the shoulders, hips, and ankles, with these disorders 
attributed in part to the veteran's history of significant 
smoking and drinking.  Other conditions diagnosed in these 
records as affecting the ankles include rheumatoid arthritis 
and fibromyalgia.  An August 2000 VA bone scan of the lumbar 
spine confirmed the presence of osteoporosis.   Hence, there 
is medical evidence of a current disability of the ankles and 
lay evidence of disability of the ankles in service.  What is 
missing in this case is a sufficiency of evidence of 
disability in service, and medical evidence of a nexus 
between injury of the ankles in service and current ankle 
disability.  

In a February 1994 statement supporting an original claim for 
service connection, the veteran alleged that he incurred 
bilateral ankle stress fractures due to running and marching.  
He reported receiving treatment at Parris Island and later at 
Camp Geiger, with these events occurring between September 
1970 and March 1971.  In October 1998, he also alleged that 
he has had chronic disability since service to include 
stiffness and discomfort.  

At a January 1999 VA examination the appellant alleged that 
X-ray studies showed evidence of stress fractures. 

In an August 1999 VA Form 9, the veteran alleged that his 
ankle stress fractures were shown on service medical records 
as "foot trouble/ swollen and painful joints."  He stated 
that he failed a December 1970 flight physical for airborne 
jump school due to stress fractures in his ankles, and that 
his military occupational specialty (MOS) was accordingly 
changed to rifleman.  He alleged that arthritis of the ankles 
had subsequently resulted from the stress fractures.  This 
remains the substance of his contentions regarding his claim.  

The Board notes that the veteran's service medical and 
personnel records are of record.  These include a December 
1970 flight physical examination report.  That report 
specifically found that the veteran's feet and lower 
extremities were normal.  Contrary to the argument presented 
by the appellant, he was found to be fully qualified as a 
parachute jumper, with no pertinent findings of physical 
defects.   

On medical history reports dated in November 1971 and August 
1973, the veteran did check boxes indicating "swollen or 
painful joints" and "foot trouble", however, an ankle 
disorder was not diagnosed, and there is no record of medical 
evaluation or treatment for an ankle disorder in service.  
There also is no medical record of ankle X-rays in service.  
The veteran's August 1973 separation examination report 
indicates a normal musculoskeletal system.  

A review of the veteran's service personnel records do not 
show a MOS change in December 1970.  No MOS change was 
necessitated due to a purported failure to qualify physically 
for jump school.  The veteran's personnel record of MOS's 
shows that he was first assigned a preliminary designation of 
0300 (Basic Infantryman) in November 1970.  This designation 
was changed to 0311 (Rifleman) in March 1971.  An additional 
designation of 3531 (Motor Vehicle Operator) was added in 
January 1972.  His MOS was then changed to 3516 (Automotive 
Mechanic) in February 1972, with an additional designation of 
0311 (Rifleman) added February 12, 1972.  His military 
training included training as a motor vehicle operator, the 
appellant's completion of a correspondence class, and a 
multifuel engineering training class.  There is no service 
record of any jump school training.  Hence, service medical 
and personnel records do not support allegations of 
evaluation and treatment for ankle stress fractures, nor do 
they support the assertion that the appellant changed 
occupations in-service due to ankle stress fractures.  

Thus, the allegations of in-service bilateral ankle stress 
fractures are only supported by the veteran's brother's 
statement.  They are not supported by any in-service medical 
records currently of record.  

Nevertheless, in light of the Joint Motion, attempts will be 
made to find records of any in-service hospitalization at 
medical facilities at Parris Island, South Carolina; Camp 
LeJeune, North Carolina; or Camp Geiger, North Carolina.  
Pursuant to the duty to assist and the VCAA, the Board will 
order a VA orthopedic examination to address both the 
existence of disability in service, and whether there is a 
nexus between such disability and current ankle disability.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is completed.  
This should include an additional VCAA 
notice letter notifying the veteran of 
the evidence still not of record that 
is necessary to substantiate his 
remanded claim.  This should include 
information and evidence that VA will 
obtain, and information and evidence 
that the veteran must submit, pursuant 
to development requirements as 
delineated in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO should 
notify the appellant that it is his 
responsibility to submit all pertinent 
evidence in his possession.  While the 
claimant is ultimately responsible to 
provide the necessary evidence, the RO 
should inform the veteran that VA will 
make efforts to obtain any additional 
as-yet-unobtained relevant evidence, 
such as VA and non-VA medical records, 
or records from government agencies, if 
he identifies such records and the 
custodians thereof.  The RO must notify 
the veteran of evidence he identified 
that could not be obtained so that he 
may attempt to obtain the evidence 
himself.  The RO must then undertake 
all such indicated necessary 
development, including based on any 
additional information or evidence 
submitted by the veteran.  All records 
and responses received must be 
associated with the claims folder.  

2.  The RO must contact the NPRC and 
request all records of hospitalization 
at medical facilities at Parris Island, 
South Carolina; Camp LeJeune, North 
Carolina; and Camp Geiger, North 
Carolina, during the veteran's period 
of service, from September 1970 to 
August 1973.  The records from Parris 
Island would be limited to the period 
between September and December 1970, 
and the NPRC should ascertain whether 
the appellant was ever placed in a 
rehabilitation platoon during this 
term.  All records and responses 
received must be associated with the 
claims folder.   

3.  Thereafter, the RO must afford the 
veteran a VA orthopedic examination to 
address whether there is a current 
ankle disability that is causally 
related to service.  All necessary 
tests should be conducted.  The claims 
folders with a copy of this remand must 
be made available to the orthopedist 
for review in association with the 
examination.  The orthopedist must 
review the service medical and 
personnel records, post-service medical 
records, and rely on medical evidence 
when formulating opinions.  The 
examiner may not solely rely for a 
medical history the history provided by 
the veteran.  

Based on all the evidence of record, 
the examiner must address whether it is 
at least as likely as not that the 
veteran had bilateral ankle stress 
fractures in-service.  If so, is it at 
least as likely as not that there are 
current chronic residuals of such a 
disability?  If there is evidence of 
ankle arthritis, the examiner must 
address whether arthritis was 
compensably disabling within the first 
year following the veteran's separation 
from service in August 1973.  

4.  Thereafter, and following any 
other appropriate development, the RO 
must readjudicate the remanded claim.  
If the determination remains adverse, 
the RO must provide the veteran and 
his representative with a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The RO should afford them 
the applicable time to respond.  The 
RO must afford particular care and 
attention to ensuring that VA has 
provided the veteran complete notice 
of what VA will do and what he must 
do in support of his claim.  
Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



